Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a CON of 15/388,299, now USPN 10,449,581 filed on December 22, 2016, which claims benefit to 62/272,604 filed on December 29, 2015 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on January 7, 2020 has been considered by the Examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
The disclosure is objected to because of the following informalities: Par. 79 and 80 of the Specification refers to FIGS. 4H and 4I but there is no FIGS. 4H and 4I in the drawing.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  the term “the housing” recited in line 4 should be changed to “a housing”.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Frolov et al. (US Pat. 3,697,660) discloses a device for sealing gap between electrode and lining of electric arc furnace.  Mathgen et al. (US Pat. 4,457,002) discloses an electrode seal assembly for metallurgical furnace.  Ball et al. (US Pat. 4,517,678) discloses an apparatus for sealing electrodes in an electric arc furnaces.  Willis (US Pat. 4,759,032) discloses an electrode seal assembly.  McCaffrey (US Pat. 5,406,580) discloses an electrode seal for arc furnaces.  Xia et al. (US Pat. 8,837,552) discloses a sealing device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/7/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761